Title: To Thomas Jefferson from Sir John Sinclair, 8 April 1799
From: Sinclair, Sir John
To: Jefferson, Thomas



15 Parliament street 8 April 99.

Sir John Sinclairs best compliments to Mr. Jefferson,—Requests his acceptance of the plan of a new town, which he is now building, in which he has endeavoured to combine as many advantages as possible more especially those of ornament convenience and health.—Regrets much that he cannot write Mr. Jefferson more fully at present, being on the eve of setting out for Scotland, but he could not think of leaving London without sending him some mark of remembrance.—
